DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2020 has been entered.
This Action is responsive to the Amendment filed 05/19/2020.  Claims 1-2, 4-16, 18, and 23-26 are pending.  Claims 3, 17, and 19-22 have been canceled.  Claims 24-26 are new.  Claims 1, 13, and 18 have been written in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 24 recites the limitation “The fan apparatus of claim 22” in line 1.  This limitation is vague and indefinite.  Claim 22 has been canceled.  Upon which claim does claim 24 depend?  Because canceled claim 22 depended from claim 11 prior to its cancellation, for examination purposes, and as best understood, claim 24 will be examined as if it depends from claim 11.
Additionally, dependent claims 25-26 necessarily inherit the deficiencies of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 USC § 103 as being unpatentable over Devine, U.S. Patent 6,561,456 B1 (hereinafter called Devine), and further in view of SCHNEIDER, DE 102008037696 A1 (hereinafter called SCHNEIDER).
Regarding claim 1, Devine teaches a fan apparatus, comprising:
a duct (See e.g., FIG. 1 element 46) having an inlet opening (See e.g. FIG. 4 element 50),
a fan (See e.g., FIG. 1 element 36) mounted in the duct,
a plurality of louver devices (See e.g., FIGS. 1 & 5 elements 68) positioned at the inlet opening (See e.g., FIGS. 1 & 5 elements 68; column 6 lines 32-33), each louver device having an open position and a closed position (See e.g., FIGS. 5-6), wherein adjacent louver devices define a plurality of airflow channels (See e.g., FIG. 6), each airflow channel having a curvature profile that changes as the plurality of louver devices move between the open and closed positions (See e.g., FIGS. 5-6; column 6 lines 44-66, where the inlet airflow through the duct inlet directed by the arcuate trailing edges of the vanes, i.e., louver devices teaches a curvature profile and the disclosure regarding the manner in which the airflow is controlled through the duct when the vanes are opened and closed teaches each airflow channel having a curvature profile that changes as the plurality of louver devices move between the open and closed positions)
wherein each louver device includes a moveable louver portion rotatable relative to the inlet opening (See e.g., FIGS. 5-6 & 9; column 3 lines 35-40; column 6 lines 31-52).
And, although Devine teaches the control vanes, i.e., louver devices pivot about a pinned shaft (See e.g., FIGS. 5-7), Devine does not teach a cam structure fixed to the moveable louver portion, and wherein a shape of the cam structure varies across the plurality of louver devices.
However, SCHNEIDER teaches a cam structure fixed to the moveable louver portion (See e.g., FIGS. 1-2 element 17, 18-connecting arm, 11, 12, 13-louver; page 1 under Abstract line 1; page 2 lines 45-46, “The window (10) has louvers (11, 12, 13), … The 1 and 2 show a louvre window 10 with swiveling blades 11 . 12 and 13 , The adjacent lamellas 12 and 13 are opposite to each other pivotable so that they in the open state (see 2 ) form a large opening.” where connecting arm and the swiveling and pivotable disclosures teach a cam structure fixed to the moveable louver portion), and wherein a shape of the cam structure varies across the plurality of louver devices (See e.g., FIGS. 1-2 element 17, 18, where 17 and 18 are illustrated as shaped differently, and are fixed to the moveable louvers 11, 12, and 13 teach a shape of the cam structure varies across the plurality of louver devices).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Devine and SCHNEIDER before him, before the effective filing date of the claimed invention, to provide the apparatus of Devine with a cam structure fixed to the moveable louver portion, and wherein a shape of the cam structure varies across the plurality of louver devices, as taught in the analogous art of SCHNEIDER.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide reliable positioning of both open and closed louvers when subjected to large wind force acts, as suggested in SCHNEIDER (See e.g., pages 1-2, under Description lines 10-15).

Claim(s) 1-2, 4-8, 10-12, and 24-25 is/are rejected under 35 USC § 103 as being unpatentable over Clifton et al., U.S. Patent 4,828,203 A (hereinafter called Clifton, and it is noted that this reference is cited on the IDS filed 05/19/2020), and further in view of SCHNEIDER.
Regarding claim 1, Clifton teaches a fan apparatus, comprising:
a duct (See e.g., FIG. 6 element 603; column 3 lines 53-55) having an inlet opening (See e.g. FIG. 6; column 10 lines 54-55),
a fan (See e.g., FIGS. 1, 3, & 6 element 36, 38, 317) mounted in the duct,
a plurality of louver devices (See e.g., FIGS. 1, 3, & 6 element 40) positioned at the inlet opening (See e.g., FIG. 6 element 35), each louver device having an open position and a closed position (See e.g., FIGS. 6-7), wherein adjacent louver devices define a plurality of airflow channels (See e.g., FIG. 6), each airflow channel having a curvature profile that changes as the plurality of louver devices move between the open and closed positions (See e.g., FIGS. 6-7; column 11 lines 14-19)
wherein each louver device includes a moveable louver portion rotatable relative to the inlet opening (See e.g., FIGS. 6-7; column 3 line 68-column 4 line 2; column 4 lines 6-8; column 11 lines 14-16).
And, although Clifton teaches the vanes, i.e., louver devices are angularly movable about pivot point (See e.g., FIGS. 6-7), Clifton does not teach a cam structure fixed to the moveable louver portion, and wherein a shape of the cam structure varies across the plurality of louver devices.
However, SCHNEIDER teaches a cam structure fixed to the moveable louver portion (See e.g., FIGS. 1-2 elements 17, 18-connecting arm, 11, 12, 13-louver; page 1 under Abstract line 1; page 2 lines 45-46, “The window (10) has louvers (11, 12, 13), … The 1 and 2 show a louvre window 10 with swiveling blades 11 . 12 and 13 , The adjacent lamellas 12 and 13 are opposite to each other pivotable so that they in the open state (see 2 ) form a large opening.” where connecting arm and the swiveling and pivotable disclosures teach a cam structure fixed to the moveable louver portion), and wherein a shape of the cam structure varies across the plurality of louver devices (See e.g., FIGS. 1-2 element 17, 18, where 17 and 18 are illustrated as shaped differently, and are fixed to the moveable louvers 11, 12, and 13 teach a shape of the cam structure varies across the plurality of louver devices).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Devine and SCHNEIDER before him, before the effective filing date of the claimed invention, to provide the apparatus of Devine with a cam structure fixed to the moveable louver portion, and wherein a shape of the cam structure varies across the plurality of louver devices, as taught in the analogous art of SCHNEIDER.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide reliable positioning of both open and closed louvers when subjected to large wind force acts, as suggested in SCHNEIDER (See e.g., pages 1-2, under Description lines 10-15).
Regarding claim 2, Clifton, as modified by SCHNEIDER in the rejection of claim 1 hereinabove, further teaches wherein each airflow channel has a first portion proximal to the fan (Clifton See e.g., FIG. 6, where, the airflow that passes element 609 teaches each airflow channel has a first portion proximal to the fan), and a second portion distal from the fan (Clifton See e.g., FIG. 6, where the airflow that passes element 605 teaches each airflow channel has a second portion distal from the fan), the first portion of said airflow channel remaining fixed relative to the fan as the plurality of louver devices move between the open and closed positions (Clifton See e.g., FIGS. 6-7 element 609; column 11 lines 11-12 and 27-30)
the fan has blades rotating in a plane perpendicular to a rotational axis (Clifton See e.g., FIG. 6 element 317; column 3 lines 53-56; column 10 line 66, where fan vertical axis teaches a rotational axis), the first portion of each airflow channel directing airflow in a direction perpendicular to the plane (Clifton See e.g., FIG. 6 element 609; column 10 lines 63-68, where 609 is perpendicular to the plane of the fan blade 317, and angles near vertical at hover teach the first portion of each airflow channel directing airflow in a direction perpendicular to the plane).
Regarding claim 4, Clifton, as modified by SCHNEIDER in the rejection of claim 1 hereinabove, further teaches wherein each louver device has a distal edge portion that points toward a flow of air approaching the duct (Clifton See e.g., FIG. 6 element 605, where the leading/outer edge of 605 teaches a distal edge portion), the distal edge portion (Clifton See e.g., FIG. 6 element 605, where the leading/outer edge of 605 teaches the distal edge portion) being adjustable to maintain an angle of attack between positive and negative ten degrees.
Regarding claim 5, Clifton, as modified by SCHNEIDER in the rejection of claim 1 hereinabove, further teaches wherein each louver device has a fixed louver portion proximal to the fan that stays in a fixed position relative to the duct and the fan (Clifton See e.g., FIGS. 6-7 elements 609; column 4 lines 12-15; column 10 lines 63-66; column 11 lines 12-13, and 27-31), and the moveable louver portion is distal from the fan (Clifton See e.g., FIGS. 6-7 elements 605; column 3 line 66-column 4 line 2; column 10 line 54-column 11 line 1; column 11 lines 11-12).
Regarding claim 6, Clifton, as modified by SCHNEIDER in the rejection of claim 5 hereinabove, further teaches wherein each moveable louver portion of the plurality of louver devices is hinged to the respective fixed louver portion (Clifton See e.g., FIGS. 6-7 elements 605, 611).
Regarding claim 7, Clifton, as modified by SCHNEIDER in the rejection of claim 6 hereinabove, further teaches wherein at least one of the moveable louver portions of the plurality of louver devices has a different operating range of rotation (Clifton See e.g., column 10 lines 66-67, “… the forward portion 605 movable through a range of angles …”).
Regarding claim 8, Clifton, as modified by SCHNEIDER in the rejection of claim 5 hereinabove, further teaches wherein each movable louver portion of the plurality of louver devices is configured to rotate at a different rate (Clifton See e.g., column 11 lines 59-61).
Regarding claim 10, Clifton, as modified by SCHNEIDER in the rejection of claim 5 hereinabove, further teaches wherein each moveable louver portion of the plurality of louver devices (Clifton See e.g., FIGS. 6-7 elements 605) is configured for installation in an aircraft at a different longitudinal position.
Regarding claim 11, Clifton, as modified by SCHNEIDER in the rejection of claim 5 hereinabove, further teaches further including an actuator member (Clifton See e.g., FIGS. 1 & 6; column 10 lines 58-60) connected to the plurality of louver devices (Clifton See e.g., FIGS. 1, 3, & 6 elements 40) that is moveable in a longitudinal direction to drive movement of the plurality of louver devices between the open and closed positions (Clifton See e.g., FIGS. 1, 3, & 6-7 elements 40).
Regarding claim 12, Clifton, as modified by SCHNEIDER in the rejection of claim 11 hereinabove, further teaches wherein each fixed louver portion of the plurality of louver devices is rigidly connected to a strut structure extending in the longitudinal direction (Clifton See e.g., FIG. 3 element 320), the actuator member being contained in the strut structure (Clifton See e.g., column 10 lines 54-60).
Regarding claim 24, as best understood, Clifton, as modified by SCHNEIDER in the rejection of claim 11 hereinabove, further teaches wherein each cam structure has a curved shape (SCHNEIDER See e.g., FIGS. 1-2, where the curved outside ends of each cam structure 17-18 connected at element 16 teaches a curved shape).
Regarding claim 25, as best understood, Clifton, as modified by SCHNEIDER in the rejection of claim 11 hereinabove, further teaches wherein each cam structure (SCHNEIDER See e.g., FIGS. 1-2 elements 17, 18) includes a head portion (SCHNEIDER See e.g., FIGS. 1-2 elements 17, 18, where the portion of 17 and 18 connected at 16 teaches a head portion) and a tail portion (SCHNEIDER See e.g., FIG. 2 elements 17, 18, where the tip portions of 17 and 18 closest to the outward extended ends of 11-13 teach a tail portion) connected by an arm portion (SCHNEIDER See e.g., FIG. 2 elements 17, 18, where the portions of 17 and 18 between the hereinabove cited arm and tail portions teach an arm portion), the length of the arm portion varying across the plurality of louver devices (SCHNEIDER See e.g., FIGS. 1-2, the arm portions as cited hereinabove).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifton, and further in view of SCHNEIDER, and further in view of HUSSAIN, U.S. Patent Application Publication 2019/0338728 A1 (hereinafter called HUSSAIN, and it is noted that this reference is cited on the IDS filed 07/25/2022).
Regarding claim 9, Clifton, as modified by SCHNEIDER in the rejection of claim 5 hereinabove, further teaches wherein each louver device has a different airfoil size (Clifton See e.g., column 11 lines 59-61).
But neither Clifton nor SCHNEIDER teaches each louver device has a different airfoil shape.
However, HUSSAIN teaches each louver device has a different airfoil shape (See e.g., FIGS. 4-6 element 64; ¶ [0086]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Clifton, SCHNEIDER, and HUSSAIN before him, before the effective filing date of the claimed invention, to provide the apparatus of the combined invention of Clifton and SCHNEIDER with each louver device has a different airfoil shape, as taught in the prior art of HUSSAIN.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to reduce losses and optimise the airflow, as suggested in HUSSAIN (See e.g., ¶ [0009]).


Claim(s) 13-16, and 23 is/are rejected under 35 USC § 103 as being unpatentable over Clifton, and further in view of HUSSAIN, and further in view of JP-H035818-Y2 (hereinafter called ‘818).
Regarding claim 13, Clifton teaches an aircraft, comprising:
a lift fan (See e.g., FIGS. 1, 3, & 6 element 36, 38, 317),
an airfoil structure (See e.g., FIGS. 1 & 3 element 34) containing the lift fan (See e.g., FIGS. 1, 3, & 6 element 36, 38, 317) and having an airfoil surface including a lift fan cover having a plurality of louver (See e.g., FIGS. 1, 3, & 6 element 40) devices configured to move between an open position and a closed position (See e.g., FIGS. 6-7) when the aircraft transitions from a hover mode to a horizontal flight mode,
wherein a moveable portion of each louver device has an airfoil shape (See e.g., FIGS. 3 & 6; column 3 line 68-column 4 line 2; column 4 lines 6-8; column 10 lines 60-61 and 63-64; column 11 lines 14-16), the airfoil size … varying between louver devices along a longitudinal axis of the duct (See e.g., See e.g., column 11 lines 59-61), and wherein the longitudinal axis coincides with a relative wind direction when the aircraft is in the horizontal flight mode (See e.g., column 11 lines 14-31) … .
But Clifton does not teach the airfoil shape varying.
However, HUSSAIN teaches the airfoil shape varying (See e.g., FIGS. 4-6 element 64; ¶ [0086]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Clifton and HUSSAIN before him, before the effective filing date of the claimed invention, to provide the aircraft of Clifton with the airfoil shape varying, as taught in the prior art of HUSSAIN.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to reduce losses and optimise the airflow, as suggested in HUSSAIN (See e.g., ¶ [0009]).
But, neither Clifton nor HUSSAIN teaches and wherein each moveable louver portion has a greater angular range of rotational movement compared to upstream moveable louver portions, as the plurality of louver devices move between the open and closed positions.
However, ‘818 teaches each moveable louver portion has a greater angular range of rotational movement compared to upstream moveable louver portions, as the plurality of louver devices move between the open and closed positions (See e.g. FIGS. 4 & 3 elements 2, 2’, 2”).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Clifton and HUSSAIN before him, before the effective filing date of the claimed invention, to provide the aircraft of Clifton with the airfoil shape varying, as taught in the prior art of HUSSAIN.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide constant ventilation, rectified ventilation direction under wind pressure which passes each louver, and achieve easier operation and equalization of quality of ventilation and, as suggested in ‘818 (See e.g., page 2 lines 42-54).
Regarding claim 14, Clifton, as modified by HUSSAIN and ‘818 in the rejection of claim 13 hereinabove, further teaches wherein each louver device has a fixed louver portion proximal to the lift fan that stays in a fixed position relative to the lift fan (Clifton See e.g., FIGS. 6-7 elements 609; column 4 lines 12-15; column 10 lines 63-66; column 11 lines 12-13, and 27-31), and the moveable louver portion is distal from the lift fan (Clifton See e.g., FIGS. 6-7 elements 605; column 3 line 66-column 4 line 2; column 10 line 54-column 11 line 1; column 11 lines 11-12).
Regarding claim 15, Clifton, as modified by HUSSAIN and ‘818 in the rejection of claim 13 hereinabove, further teaches wherein each moveable louver portion of the plurality of louver devices has a different range of rotation (Clifton See e.g., column 10 lines 66-67, “… the forward portion 605 movable through a range of angles …”).
Regarding claim 16, Clifton, as modified by HUSSAIN and ‘818 in the rejection of claim 13 hereinabove further teaches wherein each moveable louver portion of the plurality of louver devices (Clifton See e.g., FIGS. 6-7 elements 605) is configured for installation in the aircraft at a different longitudinal position.
Regarding claim 23, Clifton, as modified by HUSSAIN and 818’ in the rejection of claim 14 hereinabove, further teaches wherein each louver device includes a gap between the moveable louver portion and the fixed louver portion (Clifton See e.g., annotated FIG. 7 hereinbelow).


    PNG
    media_image1.png
    419
    883
    media_image1.png
    Greyscale



Claim(s) 18 is/are rejected under 35 USC § 103 as being unpatentable over Clifton, and further in view of HUSSAIN, and further in view of SCHNEIDER.
Regarding claim 18, Clifton teaches a method of controlling airflow into a lift fan on an aircraft during a transition phase between a hover mode and a horizontal flight mode, comprising:
using a plurality of louver devices (See e.g., FIGS. 1, 3, & 6 element 40) extending over a lift fan (See e.g., FIGS. 1, 3, & 6 elements 36, 38, 317) of an airfoil surface (See e.g., FIGS. 1 & 3 element 34) to direct airflow, and
rotating a distal portion of each louver device between open and closed positions (See e.g., FIGS. 6-7)
wherein each distal portion has an airfoil shape (See e.g., FIGS. 6-7 element 605), the airfoil shape … the same between louver devices along a fore-to-aft direction of the aircraft (See e.g., FIGS. 6-7), and
wherein rotating a distal portion of each louver device (Clifton See e.g., FIG. 6 element 605) includes rotating each distal portion through a different range of rotation (Clifton See e.g., FIG. 6 element 605; column 10 line 66-column 11 line 1; column 11 lines 59-61, “… the forward portion 605 movable through a range of angles …”) … along the fore-to-aft direction of the aircraft.
But Clifton does not teach the airfoil shape varying between louver devices … .
However, HUSSAIN teaches the airfoil shape varying between louver devices … (See e.g., FIGS. 4-6 element 64; ¶ [0086]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Clifton and HUSSAIN before him, before the effective filing date of the claimed invention, to provide the method of Clifton with the airfoil shape varying between louver devices …, as taught in the prior art of HUSSAIN.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to reduce losses and optimise the airflow, as suggested in HUSSAIN (See e.g., ¶ [0009]).
And, neither Clifton nor HUSSAIN teaches a rotation with a cam structure, a shape of the cam structure varying between louver devices.
However, SCHNEIDER teaches a rotation with a cam structure (See e.g., FIGS. 1-2 element 17, 18-connecting arm, 11, 12, 13-louver; page 1 under Abstract line 1; page 2 lines 45-46, “The window (10) has louvers (11, 12, 13), … The 1 and 2 show a louvre window 10 with swiveling blades 11 . 12 and 13 , The adjacent lamellas 12 and 13 are opposite to each other pivotable so that they in the open state (see 2 ) form a large opening.” where connecting arm and the swiveling and pivotable disclosures teach a rotation with a cam structure), a shape of the cam structure varying between louver devices (See e.g., FIGS. 1-2 element 17, 18, where 17 and 18 are illustrated as shaped differently, and are fixed to the moveable louvers 11, 12, and 13 and therefore teach a shape of the cam structure varying between louver devices).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Clifton, HUSSAIN, and SCHNEIDER before him, before the effective filing date of the claimed invention, to provide the apparatus of Devine with a rotation with a cam structure, a shape of the cam structure varying between louver devices, as taught in the analogous art of SCHNEIDER.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide reliable positioning of both open and closed louvers when subjected to large wind force acts, as suggested in SCHNEIDER (See e.g., pages 1-2, beginning under Description lines 10-15).

Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
With the exception of the argument regarding the teaching or matter specifically challenged in Applicant’s argument pertaining to the rejection of claim 23, Applicant’s arguments filed on 11/07/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any remaining teaching or matter specifically challenged in the argument.
Regarding claim 23, Applicant argues “As can be seen below, there is no gap depicted between the upper portion (607) and the trailing edge portion (609) of the shaded inlet control vane (605) … Nor does Clifton discuss any gap between the upper portion and trailing edge portion of an inlet control vane.”  Examiner respectfully disagrees.  Examiner mapped the claimed gap in the rejection of claim 23 hereinabove in the included annotated FIG. 7 of Clifton.  The claim does not set forth any requirements regarding the specificity of the location of the gap between the moveable louver portion and the fixed louver portion.  Consequently, the gap as recited in Clifton’s annotated FIG. 7 hereinabove in the instant Office Action teaches a gap between the moveable element 605 and fixed element 609 as set forth in claim 23.
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Deflector 216 is also configured to act as a slotted flap. More specifically, a small gap is left between vane 214 and deflector 216. This configuration may allow the deflector to sharply turn airflow 242 without stalling) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
03 December 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644